DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 04/15/2021. Claims 1, 5 and 17 were amended; no claim was cancelled, and claims 21 was added in a reply filed 07/15/2021. Therefore claims 1-21 are currently pending and subject to the Allowability Notice action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 and 08/03/2021 were considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks p. 10-13, filed 07/15/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination which discloses, all the limitations of the independent claims. 
The closest applied prior art is Spirin (US 8,498,900). Spirin is directed towards automatic restaurant check-in and payment system. Spirin does disclose “receiving, from the customer device after the check- in, an authorization to automatically pay the first merchant for purchase activity upon a 
The closest non applied prior art is Henderson (US 2016/0210606). Henderson is directed towards cardless payment transactions based on geographic locations of user devices. Henderson discloses determining whether the location of the mobile device of the user is within the perimeter of the merchant and the user is able to check-in. However, Henderson discloses that the check-in is the authorization for the customer’s account to be charged which is contradictory to the current claims whether the authorization is after the check-in. Therefore, Henderson does not disclose the limitation. 
The closest non-applied prior art is Harkey (US 2014/0279123). Harkey is directed toward geolocation check-in system. Similar to Spirin, Harkey discloses transmitting an authorization after check-in, however, the transmission of user information, which Examiner interprets as the authorization, are to the merchant device and not to a third party payment service. Therefore, Harkey also fails to disclose the limitation. 
The closest non-applied NPL is Mark Finn, “I AM HERE NOW: DETERMINING VALUE IN LOCATION BASED SERVICES”, published by Swinburne University of Technology in 2011, hereinafter “Finn”. Finn is directed towards exploring a range of current location based services in an attempt to determine some of the key factors through which value is produced for the supplier. Finn discloses check-in into a retailer/business, however, it does not disclose sending an authorization after the check-in. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628